Case 1:15-cv-00542-JFB-SRF Document 520 Filed 04/04/19 Page 1 of 5 PageID #: 31009
Case 1:15-cv-00542-JFB-SRF Document 520 Filed 04/04/19 Page 2 of 5 PageID #: 31010
Case 1:15-cv-00542-JFB-SRF Document 520 Filed 04/04/19 Page 3 of 5 PageID #: 31011
Case 1:15-cv-00542-JFB-SRF Document 520 Filed 04/04/19 Page 4 of 5 PageID #: 31012
Case 1:15-cv-00542-JFB-SRF Document 520 Filed 04/04/19 Page 5 of 5 PageID #: 31013



           •   You have now reached the end of the verdict form and should review it to
               ensure it accurately reflects your unanimous determinations.            Your
               Foreperson should sign and date this form and notify my chambers that you
               have reached a verdict. The Foreperson should retain possession of the
               verdict form and bring it when the jury is brought back into the courtroom.




  Dated this �ay of April, 2019


                                                                          FOREPERSON




                                             5
